DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “triggering element” in claims 1 and 4-18 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny (WO 9707755 A1) in view of Scheib (US 2017/0172614 A1)
Regarding claim 1, Boukhny discloses: A handset (handpiece 24, see Fig. 2) for an ultrasonic device for bone cement removal and/or osteotomy operations (see Pg. 1, Lines 5-6 mentioning the phacoemulsification sleeve transmits ultrasonic vibrations, seen to be capable to be used for removal of bone cement and/or osteotomy operations), the handset comprising: - a handset body which encloses ultrasound generating means (handpiece 24, see Fig. 2) comprising at least one piezoelectric transducer (handpiece 24 is seen to comprise an ultrasonic transducer to generate the ultrasonic vibrations necessary for the device to perform its primary function) and a horn (handpiece 24 is connected to a cutting tip 22’ shown in Fig. 2, seen to be a horn that transmits ultrasonic vibrations from the transducer to the distal tip end effector, see Pg. 1, lines 5-6 mentioning how the needle vibrates with the ultrasonic signal); - connection means configured to connect the handset to a tool to which the ultrasounds generated by the ultrasound generating means are transmitted (see Examiner’s Diagram of Fig. 2 below illustrating a connection means between the handset and cutting tip 22’ that transmits ultrasonic vibrations to the needle tip); - a duct for circulation of a cooling medium (infusion line 32, see Fig. 2), the duct extending at least partially outside the handset (see Fig. 2 showing infusion line partially outside the handset 24).
 However, Boukhny does not expressly disclose a triggering element whose activation causes activation of the ultrasound generating means; and - a control lever coupled to the handset body at a connection point, the control lever being configured to activate the triggering element by means of its movement about the connection point.
However, in the same field of endeavor, namely ultrasonic surgical instruments, Scheib teaches a handset for an ultrasonic device (handle assembly 520, see Fig. 5, seen to comprise internal components consistent with all other embodiments and Fig. 9A) comprising a triggering element whose activation causes activation of the ultrasound generating means (activation button 526, see Paragraph 123, seen to be equivalent under 112f to the structure disclosed in the specification as corresponding to the claimed means plus function limitation, which is a pushbutton – see Pg. 3, Paragraph 14); and - a control lever coupled to the handset body at a connection point (lever 562, see Fig. 9A), the control lever being configured to activate the triggering element by means of its movement about the connection point (see Paragraphs 123-124 mentioning how lever 562 contacts to activate the activation button 526)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the handpiece of Boukhny to include the control lever, trigger, activation button, finger grip 560 and the mechanism of activating the activation button via the control lever as suggested and taught by Scheib, to trigger the ultrasonic generating means of Boukhny of upon contact between the control lever and activation button therewith (see Paragraphs 123-124 mentioning how lever 562 contacts to activate the activation button 526 and is seen to also move trigger 528 to which it is attached)

    PNG
    media_image1.png
    710
    560
    media_image1.png
    Greyscale

Fig. 2
Regarding claim 2, the combination of Boukhny and Scheib disclose the invention of claim 1. Scheib further teaches a Hall Effect Sensor and a magnet arranged on the control lever (see Scheib Fig. 7C showing a magnet 364 on trigger 328, see also Paragraphs 94-95), wherein the movement of the control lever about the connection point causes a variation of the relative distance between the Hall effect sensor and the magnet, causing the activation of the ultrasound generating means (see Scheib Paragraphs 94-95 mentioning how the trigger 328 activates the activation button 326 by the proximity of the hall effect sensor to the magnet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the trigger system of Boukhny as incorporated by Scheib to include the hall effect sensor and magnet arranged on the trigger of to, in this case, cause the activation of the ultrasound generating means (see Scheib Paragraphs 94-95 mentioning how the trigger 328 activates the activation button 326 by the proximity of the hall effect sensor to the magnet).
Regarding claim 3, the combination of Boukhny and Scheib disclose the invention of claim 1, Scheib further discloses wherein the triggering element is a pushbutton (activation button 526, see Scheib Fig. 9A) and wherein the movement of the control lever about the connection point results in the pressing contact of the control lever against said pushbutton, causing the activation of the ultrasound generating means (see Scheib Paragraphs 123-124 mentioning how lever 562 contacts to activate the activation button 526, incorporated into the device of Boukhny)
Regarding claim 5, the combination of Boukhny and Scheib disclose the invention of claim 1, Boukhny further discloses a first covering element configured to cover at least partially the horn, the first covering element (bellows 14, see Fig 1, covering cutting tip 22’) being removably connected to the handset body (see Pg. 3, Lines 19-20 mentioning how bellows “attaches” between the handpiece and flange 20, thereby being able to detach)
Regarding claim 6, the combination of Boukhny and Scheib disclosed the invention of claim 5, Boukhny further discloses a second covering element (rigid sleeve 12, see Figs. 1-2, see also Pg. 3, Lines 1-3) configured to cover at least partially the tool to be associated with the handset (rigid sleeve partially covers cutting tip 22’ as well as the needle tip), the second covering element being able to be connected removably to the first covering element (see Pg. 3, mentioning how bellows “attaches” between the handpiece and flange 20, seen connected to rigid sleeve in Fig. 1, thereby being able to detach therefrom as shown in Fig. 2)
Regarding claim 7, the combination of Boukhny and Scheib disclose the invention of claim 6, Boukhny further discloses wherein the second covering element comprises a connection element for the duct (see Examiner’s Diagram of Fig. 2 above), the connection element being configured so that the duct is placed in fluid communication with the inside of the second covering element (see Pg. 4, Lines 1-5 mentioning how fluid is inserted from infusion line 32 which is inserted through compliant member 26 seen as part of the rigid sleeve 12 in Fig. 2, seen to be capable of being in fluid communication with the duct element as fluid flows therethrough), the cooling medium being supplied from the duct and flowing inside the second covering element (see Pg. 4, Lines 1-5 mentioning how fluid is inserted from infusion line 32 which is inserted through compliant member 26 seen as part of the rigid sleeve 12 in Fig. 2)
Regarding claim 8, the combination of Boukhny and Scheib discloses the invention of claim 1, Boukhky further discloses wherein the duct is removably associated with the handset (connection element shown in Examiner’s Diagram of Fig. 2 above is seen to be removable from the rigid sleeve which forms a connection with the handpiece which can be seen in Fig. 1) as the infusion line is a separate tube formed outside the handle assembly and connected to an inflow port rather than being entirely integrated and is therefore seen to be capable of being disconnected, see Pg. 4, Lines 1-5 mentioning infusion line being inserted into compliant member 26, thereby being able to be removed therefrom)
Regarding claim 16, the combination of Boukhny and Scheib disclose the invention of claim 1, Boukhny further discloses wherein the handset body has a substantially cylindrical form and extends around a longitudinal axis (see Fig. 2 showing handpiece 24 having a substantially cylindrical shape)
Regarding claim 18, the combination of Boukhky and Scheib disclose the invention of claim 1, Boukhny further discloses wherein the ultrasound generating means are configured to transmit ultrasounds both to tools used for the removal of bone cement and to tools used for osteotomy operations (the device of Boukhny, comprising an ultrasound activation button, is seen to be capable for use in the removal of bone cement and osteotomy operations) (the device of Stoddard, comprising an ultrasound activation button, is seen to be capable for use in the removal of bone cement and osteotomy operations)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny (WO 9707755 A1) in view of Scheib (US 2017/0172614 A1) in further view of Scoggins (US 20190008543 A1)
Regarding claim 4, the combination of Boukhny and Scheib disclose the invention of claim 1.
However, the combination does not expressly disclose wherein the connection means comprise a threaded connection at the end of the horn of the ultrasound generating means.
However, in the same fiend of endeavor, namely ultrasonic surgical instruments, Scoggins teaches wherein an ultrasonic waveguide (78, see Fig. 4, the waveguide being the horn in this case and extending into the handle assembly) is connected the blade (blade 66, see Fig. 4, to which the ultrasound vibration is transmitted to) via a threaded connection (see Paragraph 93).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the main connection point between the cutting tip 22’ and the handpiece portion (to which the blade of Scoggins connects) of Boukhny to include a threaded connection, as suggested and taught by Scoggins, since the connection is not expressly disclosed by Boukhny, Scoggins indicates that it is obvious to one of ordinary skill in the art to include such a connection by disclosing that the connection means is not a crucial feature of the device by stating that the blade may alternatively be attached to the ultrasonic transmission waveguide by any suitable means, such as a weld joint or the like (see Paragraph 93)
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny (WO 9707755 A1) in view of Scheib (US 2017/0172614 A1) in further view of Batchelor (US 20190282293 A1)
Regarding claim 9, the combination of Boukhny and Scheib discloses the invention of claim 1.
However, the combination does not disclose at least one luminous signaling element configured to indicate to the operator an operating condition of the handset.
However, in the same field of endeavor, namely ultrasonic surgical instruments and accessories, Batchelor teaches a device useable for ultrasonic operations (see Fig. 1, see also Paragraphs 28-29, 44) comprising a signaling element to indicate to the operator an operating condition of the device (see Paragraph 41, 49-55) to visually notify a user which function will be enabled upon actuation of a particular activation button (see Paragraph 51)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing assembly of Boukhny to include the indicators as suggested and taught by Batchelor to, in this case, enable a user which function will be enabled upon actuation of a particular activation button (see Paragraph 51).
Regarding claim 10, the combination of Boukhny, Scheib and Batchelor disclose the invention of claim 9, the combination further discloses wherein the luminous signaling element is housed inside the handset body, and wherein the control lever is shaped so as to allow the passage of the signal emitted by the luminous signaling element (see Batchelor Paragraph 52 and Fig. 5 showing an indicator (200) being housed within the handpiece of Batchelor). It is noted that as the indicators of Batchelor, as included into the device of Boukhny as modified by Scheib, are directly under the activation buttons (see Paragraph 52), leading to them being easily visible to a user when an activation button is depressed, showing the light underneath).
Regarding claim 11, the combination of Boukhny, Scheib and Batchelor disclose the invention of claim 9, the combination further discloses wherein the luminous signaling element is a LED incorporated in the triggering element (see Batchelor Paragraph 41 mentioning the indicators are LED), or wherein the luminous signaling element is a LED connected to a printed circuit board in the handset and the radiation emitted by the LED is transmitted by a light guide arranged between the printed circuit board and the control lever.
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny (WO 9707755 A1) in view of Scheib (US 2017/0172614 A1) in further view of Plaven (US 20140104070 A1)
Regarding claim 12, the combination of Boukhny and Scheib disclose the invention of claim 1. 
However, the combination does not expressly disclose a lighting element configured to illuminate the treatment zone.
However, in the same field of endeavor, namely ultrasonic surgical instruments, Plaven teaches an LED light (260, see Fig. 4) housed within a generator assembly (28, see Fig. 1 and 3A) that is part of the handle assembly (see Fig. 1) to visually indicate the condition of the device (see Paragraph 5). Additionally, light emitted from the internally-displaced LED 260 to be visualized from the exterior of generator assembly 28 across relatively wide front-to-back and side-to-side viewing angles (see Paragraph 48), thereby allowing a user, if desired, to be capable of illuminating a treatment zone, at least somewhat, with the light emitting from the device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified handpiece of Boukhny to include the LED light as suggested and taught by Plaven to visually indicate the condition of the device (see Paragraph 5) and, as light emitted from the internally-displaced LED 260 can be visualized from the exterior of generator assembly 28 across relatively wide front-to-back and side-to-side viewing angles (see Paragraph 48), thereby allowing a user, if desired, to be capable of illuminating a treatment zone, at least somewhat, with the light emitting from the device.
Regarding claim 13, the combination of Boukhny, Scheib and Plaven disclose the invention of claim 12, Plaven further teaches wherein the lighting element is connected removably to the handset (see Figs. 3A-3B showing a detached generator assembly, see also Paragraph 41 mentioning the same) to, in this case, supply an RF energy waveform when the battery is attached to the handle, and having the implicit function of saving power when the battery is not attached to the handpiece, see Paragraph 41)
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny (WO 9707755 A1) in view of Scheib (US 2017/0172614 A1) in further view of Dewaele (WO 2019096929 A1)
Regarding claim 14, the combination of Boukhny and Scheib disclose the invention of claim 1, Boukhny, as modified by Scheib further discloses a gripping system (see Examiner’s Diagram of Fig. 9A below) arranged substantially transversely with respect to the handset body (see Fig. 9A), wherein the gripping system is provided with a control element (finger grip 560, see Examiner’s Diagram of Fig. 9A below) configured to operate a mechanical transmission (linkage 129, see Fig. 5 showing a connection between trigger 128 and the handle assembly, see also Paragraphs 75 and 123 mentioning finger grip moves lever 562 to activate the activation button 526) which causes the movement of the control lever (trigger 528 is seen to be coupled to control element as different grasping aspects of the overall structure of the trigger).
However, the combination fails to disclose wherein the gripping system is connected removably to the handset body.
However, in the same field of endeavor, namely ultrasonic surgical instrument handles, Dewaele discloses a surgical instrument (instrument 200, see Fig. 6A) having a gripping system (holder 100, see Fig. 6A, see also Pg. 2, Lines 25-26) that is mounted to the surgical instrument via a clamp 140 (see Fig. 6A) and an instrument guide 130 (see Fig. 6A), seen to be eccentric rings that are provided at the top of the instrument to releasably attach the holder to the instrument and allowing it to slide axially (see Pg. 4, Lines 26-27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gripping system of Stoddard to include the detachable and slidable system as suggested and taught by Dewaele including the instrument clamp to, in this case, allow axial displacement of the device while preventing contamination of the instrument tip (see Pg. 20, Lines 5-15)
	Regarding claim 15, the combination of Boukhny, Scheib and Dewaele disclose the invention of claim 14, Scheib further discloses wherein the mechanical transmission is of the cam type with a movement towards the handset body and operated by the control element (linkage 129, see Fig. 5 showing a connection between trigger 128 and the handle assembly, see also Paragraph 75) to cause longitudinal translation of a yoke which in turn imparts longitudinal movement of the shaft assembly (see Paragraph 75-76) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the linkage of Scheib in the device of Boukhny to cause longitudinal translation of a yoke and shaft assembly (see Paragraph 75-76). It is noted that as the trigger system of Scheib is already incorporated into the device of Bouhkny, the devices must also comprise a trigger which is pivotable and would therefore require a linkage to connect the trigger to the device.
Dewaele further discloses Page 18 of 20Docket No. OFX133BUS / 48017.229US01Customer No. 165169wherein the removable connection of is formed by an eccentric ring nut provided at the top of a body which forms a handle (see Fig. 6A showing a holder 100 connected to the surgical instrument 200 via an instrument guide 130, seen to be eccentric rings that are provided at the top of the instrument to releasably attach the holder to the instrument and allowing it to slide axially (see Pg. 4, Lines 26-27)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny (WO 9707755 A1) in view of Scheib (US 2017/0172614 A1) in further view of Stefan (US 20190357991 A1)
Regarding claim 17, the combination of Boukhny and Scheib disclose the invention of claim 1.
However, the combination does not expressly disclose a silicone covering element configured to cover the control lever, said silicone covering element being connected to the handset body by means of fixing slots.
However, in the same field of endeavor, namely handles for surgical devices, Stefan disclose a handle assembly (handle 5, see Figs. 1-3) comprising a covering element (sealing element 12 and grip plate 25, see Paragraphs 52 and 65, see also Fig. 2) that covers the underside of the switch elements 11 (see Paragraph 65) to seal off the underside of the switch elements from the environment (see Paragraph 65), said grip plates secured by sealing element 12 being made from silicone (see Paragraph 52) in addition to screws (see Examiner’s Diagram of Fig. 2 below)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Boukhny to include the grip plates of Stefan to, in this case, seal off the control lever (see Paragraph 65) especially when the device is not in use. It is noted that as the primary purpose of the silicone covering element as disclosed in the present Specification (Pg. 14, Paragraph 112) is merely to protect the control lever and not serving and functional purpose, merely having the grip plate covering element cover the control lever of Stoddard even temporality is sufficient to be synonymous in structure and function to the claimed covering element.

    PNG
    media_image2.png
    471
    602
    media_image2.png
    Greyscale

Fig. 2
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2019/0247073 A1 to
Cowley, US 2017/0311974 A1 to Friedrichs, and US 2015/0165240 A1 to Stoddard all disclose ultrasonic handset devices comprising coolant circulatory systems and activation buttons for the ultrasonic transducer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 9, 2022